Case 1:19-cv-05527-JGK Document 46 Filed 09/16/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTON LIVERPOOL,
Plaintiff, 19-cv-5527 (JGK)

- against - MEMORANDUM OPINION
AND ORDER

 

CITY OF NEW YORK ET AL.,
Defendants.

 

JOHN G. KOELTL, District Judge:

In an order dated June 30, 2021, the Court noted that the New
York State Attorney General and the City of New York had
discharged their obligation to attempt to identify and locate the
unnamed John Doe defendant “Williams.” The Court noted that
because there are no other remaining defendants in the case,
unless the plaintiff provided an alternative solution, the Court
would have to dismiss the case for failure to serve pursuant to
Federal Rule of Civil Procedure 4({m).

The plaintiff has not offered an alternative solution, nor
even responded to the June 30 order. Accordingly, the above
captioned matter is dismissed without prejudice for failure to
serve pursuant to Rule 4(m). The Clerk is directed to close this
case.

SO ORDERED.

Dated: New York, New York
September 15, 2021

09 6 [lll

 

 

 

Copy mailed to prose party(ies) a, States pictrict Judge

at docket address

 

 

 
